                                                                               Jan. 13, 2020
                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 15-57-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 NATASHA LOUISE RADASA,

                 Defendant.


                                   I. Synopsis

      Defendant Natasha Louise Radasa (Radasa) has been accused of violating

the conditions of her supervised release. Radasa admitted all of the alleged

violations, except alleged violation 1. The Court dismissed alleged violation 1 on

the government's motion. Radasa's supervised release should be revoked. Radasa

should be placed in custody for 2 months, with 34 months of supervised release to

follow. The supervised release conditions imposed previously should be

continued. Radasa should be allowed to request an early termination of supervised

release if she successfully completes 12 continuous months of supervised release

without any violations.

                                    II. Status

      Radasa pleaded guilty on November 12, 2015, to Conspiracy to Possess
Methamphetamine with Intent to Distribute. (Doc. 24). The Court sentenced

Radasa to 48 months of custody, followed by 3 years of supervised release.

(Doc. 32). Radasa's current term of supervised release began on March 9, 2018.

(Doc. 40 at 1).

      Petition

      The United States Probation Office filed a Petition on January 2, 2020,

2019, requesting that the Court revoke Radasa's supervised release. (Doc. 45).

The Petition alleged that Radasa violated the conditions of her supervised release:

1) by committing another crime; 2) by failing to notify her probation officer of a

contact with law enforcement; and 3) by failing to notify her probation officer of a

change in employment status.

      Initial appearance

      Radasa appeared before the undersigned for her initial appearance on

January 9, 2020. Radasa was represented by counsel. Radasa stated that she had

read the petition and that she understood the allegations. Radasa waived her right

to a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on January 9, 2020. Radasa

                                         2
admitted that she had violated the conditions of his supervised release: 1) by

failing to notify her probation officer of a contact with law enforcement; and 2) by

failing to notify her probation officer of a change in employment status. Radasa

did not admit or deny alleged violation 1. The Court dismissed alleged violation 1

on the government's motion. The violations that Radasa admitted are serious and

warrant revocation of her supervised release.

      Radasa's violations are Grade C violations. Radasa's criminal history

category is II. Radasa' s underlying offense is a Class C felony. Radasa could be

incarcerated for up to 24 months. Radasa could be ordered to remain on

supervised release for up to 36 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 4 to 10 months.

                                 III. Analysis

      Radasa's supervised release should be revoked. Radasa should be

incarcerated for 2 months, with 34 months of supervised release to follow. The

supervised release conditions imposed previously should be continued. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Radasa that the above sentence would be recommended

to United States District Judge Brian Morris. The Court also informed Radasa of

                                          3
her right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Radasa that Judge Morris would consider a

timely objection before making a final determination on whether to revoke her

supervised release and what, if any, sanction to impose. Radasa stated that she

wished to waive her right to object to these Findings and Recommendations, and

that she wished to waive her right to allocute before Judge Morris.

The Court FINDS:

      That Natasha Louise Radasa violated the conditions of her supervised
      release: by failing to notify her probation officer of a contact with law
      enforcement; and by failing to notify her probation officer of a change in
      employment status.

The Court RECOMMENDS:

      That the District Court revoke Radasa's supervised release and
      commit her to the custody of the United States Bureau of Prisons for
      2 months, with 34 months of supervised release to follow. The
      supervised release conditions imposed previously should be
      continued. Radasa should be allowed to request an early termination
      of supervised release if she successfully completes 12 continuous
      months of supervised release without any violations.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de


                                         4
novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute a district court judge.

      DATED this 13th day of January, 2020.




                                                                ;              ·-)

                                             (/ '.,,;: ?;,L:'~.        _/:·1.,--v·.
                                              , ·---.L:.Juhn1ohnston    ·· _...:-    -   -
                                                     United States Magistrate Judge




                                         5
